Proceeding pursuant to CPLR article 78, inter alia, to review a determination of the respondent Town of Hempstead, dated July 11, 1978 and made after a hearing, which found the petitioner guilty of certain misconduct and dismissed him from his position. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. On the entire record, the determination is supported by substantial evidence and the penalty of dismissal is not so disproportionate to the offense, in the light of all the circumstances, as to be shocking to one’s sense of fairness (see Matter of Pell v Board of Educ., 34 NY2d 222, 233). Lazer, J. P., Gulotta, Cohalan and Gibbons, JJ., concur.